DETAILED ACTION
1.	Claims 1-6, 8-15, 17-20 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
3.	Claims 8-9 and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
4.	Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  
Response to Amendment
5.	The objection of the specification Claim Objections is hereby withdrawn; since Applicants’ corrected the specification

Claim Rejections - 35 USC § 103
6.1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


6.2.	Claims 1, 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO Patent Application No. WO2020143246 to Song et al (“Song”) in view of U.S. Patent Application No. 20190342084 to Mehedy et al (“Mehedy”)(IDS), further in view of “Private key encryption and recovery in blockchain” by Aydara el al., (“Aydara”).

 	As per claim 1, Song discloses an apparatus comprising: a processor configured to generate a plurality of keys based on the encryption key and convert the plurality of keys into a plurality of key shares based on a secret value ([0009], [0088], also see [0013]-[0016], [0038]), and 
a network interface configured to distribute the plurality of key shares to a plurality of 
Song does not explicitly disclose however in the same field of endeavor, Mehedy discloses key shares to a plurality of blockchain peers of the blockchain wherein the plurality of key shares are retrieved from the plurality of blockchain peers, and convert the plurality of key shares are converted back into the plurality of keys based on the secret input value ([0063], [0067], [0054]-[0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Song with the teaching of Mehedy by including the feature of retrieving, in order for Song’s system for providing a system that includes one or more of a network interface configured to transmit data over a network, and a processor configure to one or more of split an encrypted file into a plurality of file fragments, distribute the file fragments to a plurality of storing peers configured to store the file fragments off-chain, split an encryption key used to encrypt the file into a plurality of key fragments, encrypt each key fragment based on a public key of a different storing peer, and store the respectively encrypted key fragments on a distributed ledger that is accessible to a plurality of blockchain peers such that each encrypted key fragment is associated with the encrypted file which will preventing  keys being exposed to unauthorized parties and authorized users of a key from using the key for unauthorized purposes.
Song and Mehedy do not explicitly disclose however in the same field of endeavor, Aydara discloses encrypt a private key with an encryption key (page 16, section 3.2.1), store the encrypted private key on a blockchain/steward (Page 15 and 16, section 3.2to section 3.21, fig. 6, Since each encrypted biometric hash and private key pair is distributed to a set of stewards for secure storage, even when a steward node in the blockchain network is intruded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Song/ Mehedy with the teaching of Aydara by including the feature of encryption, in order for Song’s system to protect the user's privacy and realize the anonymous storage of the user's identity.


Claims 10, 19, are rejected for similar reasons as stated above.

6.3.	Claims 2-5, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song, Mehedy and Aydara as applied to claim above, and in view of US Patent Application No. 20190296896 to Resch et al (“Resch”).

As per claim 2, the combination of Song, Mehedy and Aydara discloses the invention as described above.  Additionally, Song blockchain peers and registration (Song, abstract, [0088], also see [0013]-[0016]). Song, Mehedy and Aydara do not explicitly however in the same field of endeavor, Resch discloses the apparatus of claim 1, wherein the plurality of keys comprise a plurality of pseudo random values, and the processor is configured to register the plurality of pseudo random values with the plurality of peers, respectively ([0157]-[0160], also see [0164]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Song/Aydara with the teaching of Resch by including the feature of pseudo random values and OPRF function, in order for Song’s system to enables transactions of sensitive cryptographic information to be secure even between untrusted parties. An Oblivious Pseudorandom Function (OPRF) is a two-party protocol for computing the output of a PRF. One party (the server) holds the PRF secret key, and the other (the client) holds the PRF input. The 'obliviousness' property ensures that the server does not learn anything about the client's input during the evaluation which protecting the user's privacy.
      
	As per claim 3, the combination of Song, Mehedy and Aydara discloses the invention as described above.  Additionally, Song discloses receives a key from among the plurality of keys and the secret input value, and outputs a key share for the respective key (Song, [0009], [0088], also see [0013]-[0016]). Song, Mehedy and Aydara do not explicitly however in the same field of endeavor, Resch discloses wherein the processor is configured to execute an oblivious pseudo random function (OPRF) which building the keys/secret ([0044], [0056], [0066]).

As per claim 4, the combination of Song, Mehedy, Aydara and Resch discloses the apparatus of claim 3, wherein the processor is configured to iteratively execute the OPRF for each key among the plurality of keys based on the secret input value to output each key share among the plurality of key shares (Resch, [0044], [0056], [0066]). The motivation regarding the obviousness of claim 2 is also applied to claim 4. 

As per claim 5, the combination of Song, Mehedy, Aydara and Resch discloses the apparatus of claim 3, wherein the secret input value comprises a password shares (Resch, [0036]). The motivation regarding the obviousness of claim 2 is also applied to claim 5. 

Claims 11-14 and 20, are rejected for similar reasons as stated above.

6.4.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Song, Mehedy, and Aydara as applied to claim above, and in view of US Patent Application No. 20180130130 to Dechu et al (“Dechu”).
      
As per claim 6, the combination of Song and Aydara discloses the invention as described above. Additionally, Aydara discloses encrypt a private key with an encryption key (page 16, section 3.2.1), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Song with the teaching of Aydara by including the feature of encryption, in order for Song’s system to protect the user's privacy and realize the anonymous storage of the user's identity.
Song, Mehedy, and Aydara do not explicitly however in the same field of endeavor, Dechu discloses the apparatus of claim 1, wherein the processor is configured to control the network interface to distribute a blockchain transaction to the plurality of blockchain peers, where the blockchain transaction comprises the encryption/encrypted private key and a payment value (fig. 5 show price and encrypted, [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Song/Aydara with the teaching of Dechu by including the feature of transaction, in order for Song’s system to efficiently use the blockchain to store information pertaining to products and services related to the transaction and payment.
Claims 15, are rejected for similar reasons as stated above.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892).
	a). WO Patent Application No. WO 2018/109010 to Roth et al discloses a peer-to-peer network (1, 2, 4) allows distribution and retrieval of data by encrypting, with a secret key, a file containing said data; splitting the encrypted file into blocks and splitting the secret key into secret shares; distributing the blocks and the secret shares to the peer nodes (5, 15); and, upon request of a client (11) to access the file, retrieving via one of the peer nodes (5, 15) the encrypted blocks for reconstructing the encrypted file; retrieving at least some of the secret shares for reconstructing the secret key; and decrypting the encrypted file with the reconstructed secret key. The peer nodes (5, 15) share a blockchain log (10) so as to form a blockchain network (4). The secret shares are transmitted, requested and retrieved via messages sent over the blockchain network (4), thus providing evidence of a node having access to the unencrypted file. 

b).  	US Patent Application No. 20050240591 to Marceau et al discloses a peer-to-peer (P2P) networking system is disclosed that provides a large, persistent object repository with the ability to easily scale to significant size. Data security is provided using a distributed object data access mechanism to grant access to data objects to authorized users. Data objects stored within the object repository are provided a plurality of security options including plain text data, objects, encrypted data objects, and secure, secret sharing data objects. A data object query processing component permits users to locate requested information within the P2P networking system.
Conclusion
8.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/22/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497